

                                                                                                                                                                                                                                                                                      
EXHIBIT 10.1
 
                                                                                                                                                                                                  
Execution Copy


 


 
PREFERRED STOCK PURCHASE AGREEMENT
 
Dated as of June 27, 2008

 
between

 
BROADPOINT SECURITIES GROUP, INC.
 
and
 
MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED
 
 
 
 
 
 
 
 
 
 
 
 
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND
INTERPRETATION                                                                                                   1                       
 
Section 1.1    Definitions.
1

Section 1.2    Interpretation.
1

 
ARTICLE II ISSUANCE AND SALE OF PURCHASED
SECURITIES                                                                        1
 
Section 2.1    Issuance and Sale of Securities.
1

Section 2.2    The Closing.
2

Section 2.3    Mast Deliveries at the Closing.
2

Section 2.4    Company Deliveries at the Closing.
2

 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE
COMPANY                                                     3
 
Section 3.1    Organization.
3

Section 3.2    Capitalization.
3

Section 3.3    Authorization; Execution and Enforceability.
5

Section 3.4    Validity of Purchased Shares, Warrant and Warrant
Shares.                                                             
5

Section 3.5    No Conflicts; Consents and Approvals.
5

Section 3.6    SEC Reports; Financial Statements.
6

Section 3.7    Sarbanes-Oxley; Disclosure and Internal Controls.
7

Section 3.8    Absence of Certain Changes.
7

Section 3.9    Litigation.
8

Section 3.10  Intellectual Property Rights.
8

Section 3.11          Exchange Listing.
9

Section 3.12          Tax Matters.
9

Section 3.13          Title to Assets.
9

Section 3.14          Insurance.
9

Section 3.15          Permits.
10

Section 3.16          Indebtedness and Other Contracts.
11

Section 3.17          Labor Matters
11

Section 3.18          Compliance.
12

Section 3.19          Transactions with Affiliates.
12

Section 3.20          Investment Company
12

Section 3.21         Corrupt Practices.
12

Section 3.22         Application of Takeover Protections.
12

Section 3.23         Securities Law Compliance.
13

Section 3.24         No Brokers.
13

Section 3.25         OFAC Requirements.
13

Section 3.26         Accuracy and Completeness of Disclosure.
13

 
 
i

--------------------------------------------------------------------------------


 
 
ARTICLE
IV                                                                                                                                                 14
 
REPRESENTATIONS AND WARRANTIES OF
MAST                                                                                              14                                
Section 4.1    Organization, Standing and Power.
14

Section 4.2    Authorization; Execution and Enforceability.
14

Section 4.3    No Conflict; Consents and Approvals.
14

Section 4.4    Purchase Entirely for Own Account.
14

Section 4.5    Investment Experience.
15

Section 4.6    Disclosure of Information.
15

Section 4.7    Restricted Securities.
15

Section 4.8    Legends.
15

Section 4.9    Accredited Investor.
16

Section 4.10          No Puts or Short Sales.
16

Section 4.11          Availability of Funds.
16

Section 4.12          No Brokers.
16

Section 4.13          Tax Matters.
16

 
ARTICLE V
COVENANTS                                                                                                                                                 17
 
Section 5.1    Listing.
17

Section 5.2    Defense of Certain Actions.
17

Section 5.3    Contractual Consents and Governmental
Approvals.                                                                   17

Section 5.4    Use of Proceeds
19

Section 5.5    Restrictions on Transferability.
20

Section 5.6    Current Public Information.
20

Section 5.7    INTENTIONALLY OMITTED.
20

Section 5.8    INTENTIONALLY OMITTED.
20

Section 5.9    Taxes.
20

Section 5.10          Corporate Existence.
20

Section 5.11          Insurance.
21

Section 5.12          Merger or Sale; Disposition of Property.
21

Section 5.13          Incurrence of Indebtedness.
22

Section 5.14          Restricted Payments.
22

Section 5.15          Limitation on Liens.
22

Section 5.16          Restrictions on Upstream Limitations.
22

Section 5.17          Transactions with Affiliates.
22

Section 5.18          Dividend and Other Payment Restrictions Affecting
Subsidiaries.                                             22  

Section 5.19          Noncircumvention; Antilayering.
23

Section 5.20          Restrictions on Acquisitions; Creation of Subsidiaries;
Transfers with Subsidiaries.             23

Section 5.21          Sale and Leaseback.
23

Section 5.22          Compliance with Laws.
24

Section 5.23          Maintenance of Properties.
24

Section 5.24          Maintenance of Records; Fiscal Year.
24

Section 5.25          Compliance with Federal Reserve Regulations.
24

Section 5.26          Minimum Net Tangible Book Value.
25

Section 5.27          Independent Registered Public Accountants.
25

Section 5.28          Further Assurances.
25

Section 5.29          Registrar.
25

 
 
ii

--------------------------------------------------------------------------------


 
 
 
ARTICLE VI
CONDITIONS                                                                                                                                               25
                                                                                                                                      
 
Section 6.1    Conditions to the Company’s Obligations.
25

Section 6.2    Conditions to Mast’ Obligations.
26

 
ARTICLE VII FURTHER
AGREEMENTS                                                                                                                        27     
 
Section 7.1    Public Announcements.
27

Section 7.2    Fees and Expenses.
27

 
ARTICLE VIII
GENERAL                                                                                                                                                   28
 
Section 8.1    Termination.
28

Section 8.2    Notice.
29

Section 8.3    Complete Agreement; No Third-Party
Beneficiaries.                                                                      30

Section 8.4    Survival.
30

Section 8.5    Governing Law.
30

Section 8.6    No Assignment.
31

Section 8.7    Counterparts.
31

Section 8.8    Remedies; Waiver.
31

Section 8.9    Severability.
31

Section 8.10          Amendment; Waiver.
31

Section 8.11          Confidentiality.
32



Exhibit A       Defined Terms
Exhibit B       Company Disclosure Letter
Exhibit C               Form of Common Stock Purchase Warrant
Exhibit D               Form of Warrant Registration Rights Agreement
Exhibit E               Certificate of Designations
Exhibit F                List of Closing Deliveries
Exhibit G               Accredited Investor Questionnaire
Exhibit H               Preemptive Rights Agreement
Exhibit I                 Form of Legal Opinion


 
 

 
iii 

--------------------------------------------------------------------------------

 
 

 
BROADPOINT SECURITIES GROUP, INC.
 
PREFERRED STOCK PURCHASE AGREEMENT
 
PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 27, 2008
between BROADPOINT SECURITIES GROUP, INC. a New York corporation (the
“Company”), and MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED, a Cayman
Islands corporation (“Mast”).
 
WITNESSETH:
 
WHEREAS the Company wishes to issue and sell to Mast, and Mast wishes to
purchase from the Company, the Purchased Securities, as defined below, upon the
terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of these premises and the representations,
warranties, covenants and agreements herein set forth, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
Section 1.1    Definitions.  The capitalized terms that are defined in Exhibit A
are used herein with the meanings set forth therein.
 
Section 1.2    Interpretation.
 
(a) Headings.  The headings to the Articles, Sections and Subsections of this
Agreement or any Exhibit to this Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.
 
(b) Usage.  In this Agreement, unless the context requires otherwise:  (i) the
singular number includes the plural number and vice versa; (ii) reference to any
gender includes each other gender; (iii) the Exhibits to this Agreement are
hereby incorporated into, and shall be deemed to be a part of, this Agreement;
(iv) the terms “hereunder”, “hereof”, “hereto” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
section or other provision hereof; (v) the words “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(vi) a reference to any Article, Section, Subsection or Exhibit shall be deemed
to refer to the corresponding Article, Section, Subsection, or Exhibit of this
Agreement and (vii) a reference to any Schedule shall be deemed to refer to the
corresponding Schedule to the Company Disclosure Letter, attached hereto as
Exhibit B.
 
ARTICLE II
ISSUANCE AND SALE OF PURCHASED SECURITIES
 
Section 2.1    Issuance and Sale of Securities.  Pursuant to this Agreement, at
the Closing, the Company shall issue and sell, and Mast shall purchase,
1,000,000 shares of Series B Preferred Stock (the “Purchased Shares”), and a
warrant (in the form of Exhibit C to this Agreement) to purchase 1,000,000
shares of Common Stock with a term of four years and an exercise price per share
of $3.00 (the “Warrant” and collectively with the Purchased Shares, the
“Purchased Securities”), all on the terms set forth herein and free and clear of
any Liens.  At the Closing, Mast shall pay the Company, as consideration for the
Purchased Securities, the purchase price of $25,000,000 (the “Purchase
Price”).  At the option of Mast, funds paid at the Closing in satisfaction of
Mast’s Purchase Price may be adjusted for unpaid Reimbursable Expenses and any
unpaid portion of the Commitment Fee, in accordance with Section 7.2.
 

 
1

--------------------------------------------------------------------------------


 
 
Section 2.2    The Closing.  The closing of the issuance and sale of the
Purchased Securities (the “Closing”) and all related actions contemplated by
this Agreement to occur at the Closing shall take place in the offices of the
Company, One Penn Plaza, 42nd Floor, New York, New York, 10119 at 10:00 a.m.
local time, on a date to be specified by the parties, which shall be no later
than the second Business Day following the day on which the last of the
conditions set forth in Article VI (other than those conditions required to be
fulfilled at the Closing) shall have been fulfilled or waived, or at such other
time and place as the Company and Mast may agree.  At the Closing, Mast and the
Company shall make certain deliveries, as specified in Sections 2.3 and 2.4,
respectively, and all such deliveries, regardless of chronological sequence,
shall be deemed to occur contemporaneously and simultaneously on the occurrence
of the last delivery and none of such deliveries shall be effective until the
last of the same has occurred.
 
Section 2.3    Mast Deliveries at the Closing.  At the Closing:
 
(a)    Mast shall pay to the Company an amount in same-day funds equal to Mast’s
Purchase Price by wire transfer to a bank account designated in writing by the
Company prior to the Closing, as may be adjusted in accordance with Section 7.2;
 
(b)    Mast shall deliver to the Company a duly executed counterpart of the
Warrant Registration Rights Agreement attached hereto as Exhibit D;
 
(c)    Mast shall deliver to the Company each of the other certificates and
documents listed in Part I of Exhibit F; and
 
(d)    Mast shall deliver to the Company a duly completed Accredited Investor
Questionnaire attached hereto as Exhibit G.
 
(e)    Mast shall deliver to the Company a duly executed counterpart of the
agreement set forth in Exhibit H, with regards to Mast’s right to participate in
the Company’s future qualified equity financings, subject to limits set forth
therein (the “Preemptive Rights Agreement”).
 
Section 2.4    Company Deliveries at the Closing.  At the Closing:
 
(a)    The Company shall deliver to Mast a certificate or certificates (in
denominations specified by Mast) representing the Purchased Shares and the
Warrant to be issued to Mast, registered in Mast’s name;
 
(b)    The Company shall deliver to Mast a duly executed counterpart of the
Warrant Registration Rights Agreement attached hereto as Exhibit D;
 
 
 
2

--------------------------------------------------------------------------------


 
 
(c)    The Company shall deliver to Mast a duly executed counterpart of the
Preemptive Rights Agreement;
 
(d)    The Company shall deliver to Mast a legal opinion, dated the Closing
Date, of Cahill Wink LLP, substantially to the effect set forth in Exhibit I;
and
 
(e)    The Company shall deliver to Mast each of the additional certificates and
documents listed in Part II of Exhibit F.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Mast, except in each case as
specifically (i) set forth in a Schedule to the Company Disclosure Letter, a
copy of which is attached hereto as Exhibit B, furnished to Mast specifically
identifying the relevant Section hereof, and (ii) with the exception of the
representations and warranties in Sections 3.1, 3.2, 3.3 and 3.4, as qualified
by disclosures in the Company’s SEC Reports.  These representations and
warranties, and the exceptions referenced therein, are current as of the date of
this Agreement except to the extent that a representation or warranty specifies
that it is made as of an earlier date.  Where certain of the representations and
warranties below are specifically qualified by disclosures in the Company’s SEC
Reports, such qualification excludes any disclosure therein that constitutes a
“risk factor” or a “forward looking statement” under the heading “Forward
Looking Statements” in any such SEC Report (provided, however, that the
exclusion of any such “risk factor” or “forward looking statement” shall not
limit any of the exceptions set forth in clauses (a) through (l) in the
definition of “Company Material Adverse Effect”).
 
Section 3.1    Organization.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of New
York.  True and correct copies of the certificate of incorporation and by-laws
of the Company, as amended through the date hereof, have been provided to
Mast.  The Company has all requisite corporate power and authority to carry on
the businesses in which it is engaged (and as described in the SEC Reports) and
to own or lease its properties.  The Company and each of its Subsidiaries are
duly qualified to conduct business as a foreign corporation and are in good
standing under the laws of each jurisdiction in which the nature of the
businesses of the Company and its Subsidiaries or the ownership or leasing of
their properties requires such qualification, other than where the failure to be
so qualified would not reasonably be expected, individually or in the aggregate,
to have a Company Material Adverse Effect.  The Company has no Subsidiaries
except as set forth on Schedule 3.1 of the Company Disclosure Schedule.


Section 3.2   Capitalization.  
 
(a)    The authorized capital stock of the Company consists of 100,000,000
shares of Common Stock and 1,500,000 shares of Preferred Stock.  No shares of
Preferred Stock are currently outstanding and, other than the Company’s Series A
Junior Participating Preferred Stock referred to in the Rights Agreement, no
series of Preferred Stock has been designated or reserved for issuance other
than pursuant to the transactions contemplated by this Agreement.  Of the shares
of Common Stock currently authorized: (i) 75,836,549 shares are currently
outstanding, (ii) 166,401  shares are currently held in a rabbi trust to hedge
certain deferred compensation obligations, (iii) 483,601 shares are reserved for
issuance upon the exercise of the Common Stock purchase warrants issued to
purchasers of the Company’s senior notes dated June 13, 2003, (iv)
4,091,222  shares are reserved for issuance upon the exercise of Employee Stock
Options, (v) 7,065,714  shares are reserved for the issuance of Common Stock
upon the settlement of RSU Awards that are currently outstanding, (vi) 1,500,000
additional RSU Awards are committed to Lee Fensterstock and Peter McNierney
pursuant to, and in accordance with the schedule in and terms of, their current
employment agreements, (vii) 10,788,467 additional shares are, as of June 25,
2008, reserved for issuance pursuant to the Employee Stock Incentive Plans in
respect of future awards under such plans, and (viii) no other shares are
reserved for issuance for any purpose.  The Rights Agreement terminated on March
31, 2008 and has no further force or effect and the Company has not taken any
action to amend the Rights Agreement to extend its term or to adopt a new rights
agreement.
 
 
 
3

--------------------------------------------------------------------------------


 
 
(b)   Except as set forth in Schedule 3.2(b), there are no outstanding
Convertible Securities.  Except as disclosed on Schedule 3.2(b), the issuance of
the Purchased Shares, Warrant and Warrant Shares as contemplated herein will not
cause the number of shares of Common Stock issuable pursuant to any outstanding
Convertible Securities to increase as a result of any antidilution provisions
relating thereto.
 
(c)   Except as disclosed in Schedule 3.2(c), there are no (i) outstanding
options, warrants or other rights exercisable for the purchase of any shares of
Capital Stock or Convertible Securities (“Stock Purchase Rights”), (ii) stock
appreciation rights, performance stock awards or other employee incentive awards
the value of which is determined by reference to the value of the Common Stock
or (iii) other agreements or commitments obligating the Company or any of its
Subsidiaries to issue, sell, repurchase, redeem or otherwise acquire any shares
of Capital Stock, Convertible Securities, Stock Purchase Rights or any
securities of any Subsidiary.  Except as set forth in Schedule 3.2(c), the
issuance of the Purchased Shares, Warrant and Warrant Shares as contemplated
herein will not cause the number of shares of Common Stock issuable pursuant to
any outstanding Stock Purchase Rights to increase as a result of any
antidilution provisions relating thereto.
 
(d)   There are no authorized or outstanding bonds, debentures, notes or other
obligations of the Company the holders of which have the right to vote with the
holders of Common Stock on any matter.  The Company does not have in effect any
dividend reinvestment plans or employee stock purchase plans.
 
(e)   All outstanding shares of Capital Stock (including any outstanding
Restricted Stock) have been duly authorized and validly issued and are
fully-paid and nonassessable and have been offered and issued without violation
of any preemptive rights of any Person or any applicable securities laws.  All
outstanding Stock Purchase Rights have been issued without violation of any
applicable securities laws, and all shares of Common Stock issued upon exercise
thereof will have been, upon such issuance, duly authorized and validly issued
without violation of any preemptive rights of any Person and will be fully-paid
and nonassessable.
 
 
 
4

--------------------------------------------------------------------------------


 
 
(f)   Except as disclosed on Schedule 3.2(f), there are no voting trusts,
proxies or other agreements to which the Company or, to the Knowledge of the
Company any of its officers or directors, is a party or by which it is bound
with respect to the voting of any shares of Capital Stock affecting the voting
of any shares of Capital Stock.
 
(g)   Except as disclosed on Schedule 3.2(g), there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act.
 
(h)   Except as disclosed on Schedule 3.2(h), there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries.
 
Section 3.3   Authorization; Execution and Enforceability.
 
(a)   The Company has all requisite corporate power and authority to execute,
deliver and perform this Agreement and the each of the other Transaction
Agreements and to consummate the Transactions.  The execution, delivery and
performance of this Agreement and each of the other Transaction Agreements and
the consummation of the Transactions, including without limitation, the
authorization and issuance of the Purchased Shares, the Warrant and Warrant
Shares and each of the covenants agreed to in Article V below, has been duly
authorized by the Board and the Audit Committee and no further corporate action
on the part of the Company is required in connection therewith.
 
(b)   This Agreement has been duly executed and delivered by the Company and
constitutes, and, upon execution and delivery thereof as contemplated herein,
each of the other Transaction Agreements will have been duly executed and
delivered by the Company and will constitute, a legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms.
 
Section 3.4   Validity of Purchased Shares, Warrant and Warrant Shares.
 
  Upon issuance to Mast as contemplated herein, the Purchased Shares and Warrant
issuable to Mast hereunder will have been duly authorized and validly issued
without violation of the preemptive rights of any Person and will be fully-paid
and nonassessable, free and clear of any Liens, taxes or charges.  Upon issuance
following the exercise of the Warrant, the Warrant Shares will be duly
authorized and validly issued without violation of the preemptive rights of any
Person and will be fully-paid and nonassessable, free and clear of any Liens,
taxes or charges.
 
Section 3.5   No Conflicts; Consents and Approvals.
 
(a)    Neither the execution, delivery or performance of this Agreement or any
of the other Transaction Agreements by the Company nor the consummation of any
of the Transactions will (a) conflict with or violate any provision of the
certificate of incorporation or by-laws of the Company or any Organizational
Document of any of the Subsidiaries; (b) result in a breach of, constitute (with
or without due notice or lapse of time or both) a default under, result in the
acceleration of, create in any party any right to accelerate, terminate, modify
or cancel, or require any notice, consent or waiver under, any material
Contractual Obligation or any Requirement of Law material to the operation of
the Company or any of the Subsidiaries or any of their respective properties and
assets; (c) result in the imposition of any Lien upon any material properties or
assets of the Company or any of the Subsidiaries, which Lien would materially
detract from the value or materially interfere with the use of such properties
or assets, (d) result in the Company or any Subsidiary being required to redeem,
repurchase or otherwise acquire any outstanding equity or debt interests,
securities or obligations in the Company or any of the Subsidiaries or any
options or other rights exercisable for any of same, or (e) cause the
accelerated vesting of any Employee Stock Options, Restricted Stock Awards or
RSU Awards.
 
 
 
5

--------------------------------------------------------------------------------


 
 
(b)    Except as set forth in Schedule 3.5(b), neither the Company nor any of
the Subsidiaries is required to obtain any consent, authorization or approval
of, or make any filing, notification or registration with, any Governmental
Authority or any self regulatory organization in order for the Company to
execute, deliver and perform this Agreement and each of the other Transaction
Agreements and to consummate the Transactions (“Company Approvals”).
 
(c)    No Contractual Consents are required to be obtained under any Contractual
Obligation applicable to the Company or any Subsidiary or, to the Knowledge of
the Company, any Associated Person thereof in connection with the execution,
delivery or performance of this Agreement or the other Transaction Agreements or
the consummation of any of the Transactions which if not obtained would
reasonably be expected, individually or in the aggregate to have a Company
Material Adverse Effect (“Company Contractual Consents”).
 
Section 3.6   SEC Reports; Financial Statements.
 
(a)   Except as set forth in Schedule 3.6(a), the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it since December 31, 2006 with the SEC pursuant to the reporting
requirements of the Exchange Act (all the foregoing filed prior to the date
hereof and all exhibits included or incorporated by reference therein and
financial statements and schedules thereto and documents included or
incorporated by reference therein being sometimes hereinafter collectively
referred to as the “SEC Reports”).  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act applicable to the SEC Reports, and none of the SEC Reports, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
(b)   As of their respective dates, except as set forth therein or in the notes
thereto, the financial statements contained in the SEC Reports and the related
notes (the “Financial Statements”) complied as to form in all material respects
with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  The Financial Statements: (i) were
prepared in accordance with accounting principles generally accepted in the
United States (“GAAP”), consistently applied during the periods involved (except
(i) as may be otherwise indicated in the notes thereto or (ii) in the case of
unaudited interim statements, to the extent that they may not include footnotes,
may be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q), (ii) fairly present in all material
respects the consolidated financial position of the Company and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments) and
(iii) are in all material respects in accordance with the books of account and
records of the Company and its consolidated Subsidiaries (except as may be
otherwise noted therein).
 
 
 
 
 
6

--------------------------------------------------------------------------------


 
 
 
Section 3.7   Sarbanes-Oxley; Disclosure and Internal Controls.   Except as
disclosed on Schedule 3.7:
 
(a)    The Company is in compliance in all material respects with all of the
provisions of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) that are
applicable to it or any of the Subsidiaries.
 
(b)    The Company has established and maintains disclosure controls and
procedures as defined in Rule 13a-15 under the Exchange Act.  Such disclosure
controls and procedures are designed to ensure that material information
relating to the Company and the Subsidiaries is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required to be filed under the Exchange Act are being prepared.  Such disclosure
controls and procedures are effective in all material respects to timely alert
the Company’s principal executive officer and principal financial officer to
material information required to be included in the Company’s reports required
to be filed under Exchange Act.
 
(c)    The Company and its consolidated subsidiaries have established and
maintained a system of internal control over financial reporting (within the
meaning of Rule 13a-15 under the Exchange Act) (“internal controls”).  Such
internal controls are sufficient to provide reasonable assurance regarding the
reliability of the Company’s financial reporting and the preparation of the
Company’s financial statements for external purposes in accordance with
GAAP.  The Company’s certifying officers have evaluated the effectiveness of the
Company’s internal controls as of the end of the period covered by the most
recently filed quarterly or annual periodic report under the Exchange Act (the
“Evaluation Date”).  The Company presented in its most recently filed quarterly
or annual periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the internal controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls over financial reporting (as defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Knowledge of the Company, in
other factors that could significantly affect such internal controls.
 
Section 3.8    Absence of Certain Changes.     Since December 31, 2007, (a)
there has not been any Company Material Adverse Effect or any changes, events or
developments that would reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, and (b) the Company and
the Subsidiaries have conducted their respective businesses only in the ordinary
course and in conformity with past practice.  Except as disclosed in Schedule
3.8, since December 31, 2007, neither the Company nor any of its Subsidiaries
has (i) declared or paid any dividends, (ii) sold or otherwise disposed of any
material asset outside of the ordinary course of business or (iii) made or
committed to make capital expenditures, individually or in the aggregate, in
excess of $1,000,000.  Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing will not, be Insolvent.
 
 

 
7

--------------------------------------------------------------------------------


 
 
Section 3.9    Litigation.     Schedule 3.9 lists all pending litigation to
which the Company or any of the Subsidiaries is a party (either as a plaintiff
or defendant).  Except as disclosed on Schedule 3.9, there is no Action or
Proceeding to which the Company or any of the Subsidiaries is a party (either as
a plaintiff or defendant) pending or, to the Knowledge of the Company,
threatened before any Governmental Authority, FINRA or self-regulatory
organization (i) that challenges the validity or propriety of any of the
Transactions or (ii) if determined adversely to the Company or any Subsidiary
would reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect.  Neither the Company nor any of the
Subsidiaries, nor, to the Knowledge of the Company, any of their respective
officers, directors, employees or Associated Persons, is the subject of any
Action or Proceeding involving a claim of material violation or material
liability under federal, state or foreign securities or insurance laws or the
rules, by-laws, or constitution of FINRA or any self-regulatory organization, or
a claim of material breach of fiduciary duty relating to the Company or any of
the Subsidiaries or is permanently or temporarily enjoined by any order,
judgment or decree of any Governmental Authority, FINRA or self-regulatory
organization from engaging in or continuing to conduct any of the businesses of
the Company or any Subsidiary.  To the Knowledge of the Company, there is not
pending or contemplated, any investigation by any Governmental Authority, FINRA
or self-regulatory organization involving the Company or any of the Subsidiaries
or any officer, director, employee or Associated Person thereof.  Since December
31, 2007 the Company has not received a stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act and, to the Knowledge of the Company, the SEC
has not issued any such order since such date.  No order, judgment or decree of
any Governmental Authority, FINRA or self-regulatory organization has been
issued in any Action or Proceeding to which the Company or any of the
Subsidiaries is or was a party or, to the Knowledge of the Company, in any
Action or Proceeding except as would not reasonably be expected, individually or
in the aggregate, to have a material adverse effect on the Company.


Section 3.10    Intellectual Property Rights.     Except as would not reasonably
be expected, individually or in the aggregate, to have a Company Material
Adverse Effect, the Company and the Subsidiaries own or possess, or will be able
to obtain on reasonable terms, licenses or sufficient rights to use all patents,
patent applications, patent rights, inventions, know-how, trade secrets,
trademarks, trademark applications, service marks, service names, trade names
and copyrights necessary to enable them to conduct their businesses as currently
conducted (“Intellectual Property”).  Neither the Company nor any of the
Subsidiaries has infringed the intellectual property rights of third parties,
and no third party, to the Knowledge of the Company, is infringing the
Intellectual Property, in each case, where such infringement would reasonably be
expected, individually or in the aggregate, to result in a Company Material
Adverse Effect.  There is no material claim or proceeding pending or, to the
Knowledge of the Company, threatened that challenges the right of the Company or
any of the Subsidiaries with respect to any of the Intellectual Property.
 
 
 

 
8

--------------------------------------------------------------------------------


 
 
Section 3.11    Exchange Listing.     The Common Stock is listed on the NASDAQ
Global Market and, to the Knowledge of the Company, there are no proceedings to
revoke or suspend such listing.  The Company is in compliance with the
requirements of the NASDAQ Global Market for continued listing of the Common
Stock thereon and any other NASDAQ Global Market listing and maintenance
requirements.  Trading in the Common Stock has not been suspended by the SEC or
the NASDAQ Global Market.  The transactions contemplated by this Agreement and
the Transaction Documents will not require shareholder approval under NASDAQ
Marketplace Rule 4350.


Section 3.12    Tax Matters.     The Company and the Subsidiaries have made or
filed all federal, state and foreign income and all other Tax Returns required
by any jurisdiction to which they are subject (unless and only to the extent
that the Company or any of the Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
Taxes) and have paid all Taxes that are material in amount, shown or determined
to be due on such Tax Returns, except those being contested in good faith and
have set aside on their books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  To the Knowledge of the Company there are no unpaid
Taxes in any material amount claimed to be due by any Taxing Authority, and to
the Knowledge of the Company there is no basis for any such claim.  Neither the
Company nor any Subsidiary has executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any Tax.  Except as
disclosed in Schedule 3.12, none of the Company's, or any of the Subsidiaries’,
Tax Returns is presently being audited by any Taxing Authority.
 
Section 3.13    Title to Assets.     The Company and the Subsidiaries have good
and marketable title in and to all property owned by them and that is material
to their businesses, free and clear of all Liens, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by them. Any property
and facilities held under lease by the Company and the Subsidiaries are held
under valid, subsisting and enforceable leases concerning which the Company and
the Subsidiaries are in material compliance.


Section 3.14    Insurance.     The Company and the Subsidiaries maintain in full
force and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and the Subsidiaries, and the Company reasonably believes such insurance
coverage provides reasonable, prudent and customary coverage against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.  To the Knowledge of the Company, neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Company Material Adverse Effect.
 
 
 

 
9

--------------------------------------------------------------------------------


 
 
Section 3.15    Permits.
 
(a)    The Company and its Subsidiaries hold all Company Permits that are
required for the conduct of the businesses of the Company and the Subsidiaries
as currently being conducted, each as amended through the date hereof, other
than such Miscellaneous Permits the absence of which would not reasonably be
expected, individually or in the aggregate to have a Company Material Adverse
Effect.  To the Knowledge of the Company, the respective officers, directors,
employees and Associated Persons of each of the Company and its Subsidiaries
hold all material Company Permits that are required for the conduct of the
businesses of the Company and the Subsidiaries as currently being conducted,
each as amended through the date hereof, other than such Miscellaneous Permits
the absence of which would not reasonably be expected, individually or in the
aggregate to have a Company Material Adverse Effect.
 
(b)    The Regulatory Permits and all Miscellaneous Permits material to the
business of the Company are in full force and effect and have not been pledged
or otherwise encumbered, assigned, suspended, modified, conditioned, or
restricted in any material respect, canceled or revoked, and the Company and
each of the Subsidiaries, and, to the Knowledge of the Company, each of their
respective officers, directors, employees and Associated Persons thereof, have
operated, and are operating, in compliance with all terms thereof or any
renewals thereof applicable to them, and are in good standing in respect of all
such Company Permits, other than Miscellaneous Permits where the failure to so
comply or operate or to be in good standing would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect.  To
the Knowledge of the Company, no event has occurred, nor has any notice been
received, with respect to any of the Company Permits which allows or results in,
or after notice or lapse of time or both would result in, revocation,
suspension, or termination, modification, or the imposition of any condition or
restriction, thereof or would result in any other material impairment of the
rights of the holder of any such Company Permit other than with respect to
Miscellaneous Permits such as would not be reasonably expected, individually or
in the aggregate, to have a Company Material Adverse Effect.
 
(c)    Except as disclosed on Schedule 3.15(c), to the Knowledge of the Company,
no Governmental Authority, FINRA or self-regulatory organization has initiated
any material proceeding, investigation, or examination into the business or
operations of the Company or any Subsidiary, or any officer, director, employee
or Associated Persons thereof, or has instituted any proceeding seeking to
revoke, cancel or limit any Company Permit, and neither the Company or any
Subsidiary, nor any officer, director, employee or Associated Person thereof has
received any notice of any unresolved material violation or exception by any
Governmental Authority, FINRA or self-regulatory organization with respect to
any report or statement relating to any examination of the Company or any
Subsidiary.  Without limiting the generality of the foregoing, neither the
Company nor any Subsidiary nor, to the Knowledge of the Company, any of their
respective officers, directors, employees, or Associated Persons or persons
performing similar duties has been enjoined, indicted, convicted or made the
subject of a disciplinary proceeding, censure, consent decree, cease and desist
or administrative order on account of any violation of the Exchange Act, the
Commodity Exchange Act, the Investment Company Act of 1940, the Investment
Advisers Act of 1940, state securities law or applicable foreign law or
regulation.
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
 
(d)    Except as disclosed on Schedule 3.15(d), neither the Company or any
Subsidiary, nor, to the Knowledge of the Company, any officer, director,
employee or Associated Person thereof is a party or subject to any agreement,
consent, decree or order or other understanding or arrangement with, or any
directive of any Government Authority, FINRA or self-regulatory organization
which imposes any material restrictions on or otherwise adversely affects in any
material way the conduct of any of the business of the Company and its
Subsidiaries.
 
Section 3.16    Indebtedness and Other Contracts.     Except as set forth on
Schedule 3.16, neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (other than Indebtedness incurred in the ordinary
course of business since December 31, 2007 which does not exceed $500,000
individually or $2,500,000 in the aggregate), or (ii) is in any material respect
in violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except such violations or defaults as
would not reasonably be expected to have a Material Adverse Effect.
 
Section 3.17    Labor Matters.     There are no collective bargaining agreements
to which the Company or any of the Subsidiaries is a party.  Except as would not
be reasonably expected, individually or in the aggregate, to have a Company
Material Adverse Effect, the Company and each Subsidiary are in compliance with
all Requirements of Law respecting employment and employment practices, terms
and conditions of employment and wages and hours.  To the Knowledge of the
Company, no Key Employee has notified the Company or any Subsidiary that such
employee intends to leave the Company or any such Subsidiary or otherwise
terminate such Key Employee’s employment with the Company or any such Subsidiary
and to the Knowledge of the Company no Key Employee intends to leave the Company
or any such Subsidiary or otherwise terminate such Key Employee’s employment
with the Company or any such Subsidiary.
 
 
 
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
 
Section 3.18    Compliance.     The Company and the Subsidiaries are not: (i) in
violation of any of their respective Organizational Documents, (ii) in default
under or in violation of (and, to the Knowledge of the Company, no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or the Subsidiaries under), nor has the
Company or the Subsidiaries received notice of a claim that it is in default
under or that it is in violation of, any Company Contract to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (iii) in violation of any order of any court,
arbitrator or Governmental Authority, or (iv) in violation of any applicable
Requirement of Law, and with respect to clauses (ii), (iii) or (iv) above, other
than where such violation or default would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse
Effect.  The Company and each of its Subsidiaries and the conduct and operation
of their respective businesses is and has been in compliance with each
Requirement of Law that (a) affects or relates to this Agreement or any of the
other Transaction Agreements or any of the Transactions or (b) is applicable to
the Company or its Subsidiaries or their respective businesses, other than where
the failure to be or to have been in compliance would not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.


Section 3.19    Transactions with Affiliates.     Except as disclosed on
Schedule 3.18, and other than the Transactions, no transactions, or series of
related transactions, are currently proposed to which the Company or any of the
Subsidiaries would be a party that would be required to be disclosed under Item
404 of Regulation S-K promulgated under the Securities Act.


Section 3.20    Investment Company.     The Company is not, and after giving
effect to the Transactions will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
 
Section 3.21    Corrupt Practices.     Neither the Company nor any Subsidiary,
nor to the Knowledge of the Company any director, officer, employee, agent or
other Person acting on behalf of the Company or any Subsidiary has, in the
course of his or its actions for, or on behalf of the Company or any of the
Subsidiaries (i) used any corporate funds for any unlawful contribution gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employees from corporate funds; (iii) violated or is in
violation of in any material respect any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
Section 3.22    Application of Takeover Protections.     The Board has taken all
action necessary pursuant to Section 912 of the NYBCL prior to the date hereof
to approve for purposes of Section 912 the purchase of the Purchased Shares,
Warrant and Warrant Shares by Mast.  Other than Section 912 of the NYBCL, no
state or foreign takeover or similar statute or regulation in any jurisdiction
in which the Company does business applies or purports to apply to this
Agreement or any of the Transactions.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------


 
 
 
 
 
 
Section 3.23    Securities Law Compliance.     Assuming the accuracy of Mast’s
representations and warranties contained in Article IV, the offer, sale and
issuance of the Purchased Shares, Warrant and Warrant Shares hereunder is in
compliance with Section 4(2) of the Securities Act and is exempt from the
registration and prospectus delivery requirements of the Securities Act and all
applicable state securities laws.  Neither the Company nor any agent of the
Company has offered the Purchased Shares, Warrant and Warrant Shares by any form
of general solicitation or general advertising, including any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.  Except as stated in this Agreement and to the Knowledge of the
Company, the Company has not taken, nor will it take, directly or indirectly,
any action designed to or that might reasonably be expected to cause or result
in stabilization or manipulation of the price of the Common Stock to facilitate
the sale or resale of the Purchased Shares, Warrant and Warrant Shares.  The
Company agrees not to sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) that
would be integrated with the sale of the Purchased Shares, Warrant and Warrant
Shares in a manner that would require the registration under the Securities Act
of the offer or sale to Mast of the Purchased Shares, Warrant and Warrant
Shares.


Section 3.24    No Brokers.     Except for the Commitment Fee, no broker,
investment banker or other Person is entitled to any broker’s, finder’s or other
similar fee or commission in connection with the execution and delivery of this
Agreement or any of the other Transaction Agreements or the consummation of any
of the Transactions based upon arrangements made by or on behalf of the Company,
and the Company shall indemnify and hold Mast harmless against any claim for any
such fee or commission based on any such arrangements.


Section 3.25    OFAC Requirements.     Neither the Company nor, to the Company’s
knowledge, any of its Affiliates, or any Person acting on their behalf in
connection with this Agreement, has engaged directly or indirectly in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
violates the requirements or prohibitions set forth in any Anti-Terrorism
Law.  Neither the Company nor, to the Company’s knowledge, any of its Affiliates
(i) is a Sanctioned Person, (ii) has assets in Sanctioned Countries, or (iii)
derives any of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Countries.  No part of the proceeds from the
Transactions will be used or have been used to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.


Section 3.26    Accuracy and Completeness of Disclosure.     Neither this
Agreement nor any other document, certificate or instrument delivered to Mast by
or on behalf of the Company or any of its Subsidiaries in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in this
Agreement and in such other documents, certificates or instruments not
misleading in light of the circumstances under which such statements were made.
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------






ARTICLE IV
                                
REPRESENTATIONS AND WARRANTIES OF MAST
 
Mast hereby represents and warrants to the Company as follows:
 
Section 4.1    Organization, Standing and Power.     Mast is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation.  Mast has the necessary power and authority to execute, deliver and
perform this Agreement and each of the other Transaction Agreements to which it
is a party.


Section 4.2    Authorization; Execution and Enforceability.     The execution,
delivery and performance by Mast of this Agreement and each of the other
Transaction Agreements to which it is a party have been duly and validly
authorized by all necessary Business Entity action on its part.  This Agreement
has been duly executed and delivered by Mast and each other Transaction
Agreement to which it is a party, when executed and delivered as contemplated
herein, will have been duly executed and delivered by it, and this Agreement
constitutes, and each such other Transaction Agreement upon execution and
delivery thereof by Mast will constitute, the legal, valid and binding
obligations of Mast, enforceable against it in accordance with their respective
terms.


Section 4.3    No Conflict; Consents and Approvals.
 
(a)    Neither the execution, delivery or performance by Mast of this Agreement
or any other Transaction Agreement to which Mast is a party nor the consummation
of any of the Transactions will (i) conflict with or violate any provision of
any Organizational Document of Mast or (ii) result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of, create in any party any right to accelerate, terminate,
modify or cancel, or require any notice, consent or waiver under, any
Contractual Obligation or any Requirement of Law applicable to Mast or any of
its properties or assets other than a breach, default, acceleration, right,
notice, consent or waiver that is not material.
 
(b)    Mast is not required to obtain any consent, authorization or approval of,
or make any filing or registration with, any Governmental Authority or any self
regulatory organization in order for Mast to execute, deliver and perform this
Agreement and the other Transaction Agreements to which it is a party and to
consummate the Transactions (“Investor Approvals”).
 
(c)    No material Contractual Consents are required to be obtained under any
Contractual Obligation applicable to Mast in connection with the execution,
delivery or performance of this Agreement or any of the other Transaction
Agreements to which it is a party or the consummation of any of the
Transactions.
 
Section 4.4    Purchase Entirely for Own Account.     The Purchased Securities
to be acquired by Mast hereunder will be acquired for its own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and Mast has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act.  Mast does not have any agreement or
understanding, whether or not legally binding, direct or indirect, with any
other Person to sell or otherwise distribute the Purchased Securities to be
issued to it hereunder.
 
 
 
14

--------------------------------------------------------------------------------


 
 
Section 4.5    Investment Experience.     Mast acknowledges that it can bear the
economic risk and complete loss of its investment in the Purchased Securities to
be purchased by it and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.  Mast understands that the purchase of the
Purchased Securities involves substantial risk.


                                Section 4.6   Disclosure of Information.    
Mast has, in connection with its decision to purchase the Purchased Securities
to be issued to it, has had access to the SEC Reports and the representations
and warranties of the Company contained herein.  Mast is not purchasing the
Purchased Securities as a result of any advertisement, article, notice or other
communication regarding the Purchased Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.  In
making its decision to invest in the Purchased Securities, Mast has relied upon
the independent investigations made by Mast and by Mast’s own professional
advisors.  Mast and its advisors, if any, have been given the opportunity to
obtain information and to examine this Agreement and certain other information
regarding the Company and to ask questions of, and to receive answers from the
Company or Persons acting on the Company's behalf concerning the Purchased
Securities, the Company, and terms and conditions of this investment, and to
obtain any additional information to verify the accuracy of any information
previously furnished.  All such questions have been answered to Mast’s full
satisfaction.  Mast or any person acting on its behalf has not received from the
Company any information that may constitute material, non-public information,
the confidentiality and use of which is not covered by the Mast Confidentiality
Agreement.  The right of Mast to rely fully upon the representations and
warranties of the Company contained in this Agreement shall not limited by this
Section 4.6 or any right of Mast to investigate the affairs of the Company or
any knowledge of facts determined or determinable by Mast pursuant to such
investigation or right of investigation.


Section 4.7    Restricted Securities.     Mast understands that the Purchased
Securities will be characterized as “restricted securities” under the United
States federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited
circumstances.  Mast understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Purchased Securities or the fairness or
suitability of the investment in the Purchased Securities.
 
                                Section 4.8    Legends.     Mast understands
that, except as provided below and until such time as the resale of the
Purchased Securities has been registered under the Securities Act, certificates
evidencing the Purchased Securities shall bear the following legends:
 
(a)    “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OFFERED FOR SALE, OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION FROM COUNSEL
IN A FORM ACCEPTABLE TO THE COMPANY AND ITS LEGAL COUNSEL STATING THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
 
 
15

--------------------------------------------------------------------------------


 
(b)    If required by the authorities of any state in connection with the
issuance or sale of the Purchased Securities, the legend required by such state
authority.
 
                                Section 4.9    Accredited Investor.     Mast is
an “accredited investor” as defined in Rule 501(a) of Regulation D, as amended,
under the Securities Act.  Mast’s principal place of business is located in the
jurisdiction set forth on Exhibit B.
 
                                Section 4.10    No Puts or Short Sales.    
During the period of time beginning ninety (90) days prior to the date of this
Agreement and ending upon the Closing Date, Mast and its Affiliates have not
entered, and will not enter, into any "put equivalent position" as such term is
defined in Rule 16a-1 under the Exchange Act or short sale positions with
respect to the Common Stock of the Company.
 
                        Section 4.11    Availability of Funds.     Mast has
sufficient funds on hand or currently drawable under applicable credit
facilities or financing commitments to pay the Purchase Price for the Purchased
Securities.


Section 4.12    No Brokers.     Except for the Commitment Fee and as heretofore
been disclosed to the Company by Mast no broker, investment banker or other
Person is entitled to any broker’s, finder’s or other similar fee or commission
in connection with the execution an delivery of this Agreement or any of the
other Transaction Agreements or the consummation of any of the Transactions
based upon arrangements made by or on behalf of Mast, and Mast shall indemnify
and hold the Company harmless against any claim for any such fee or commission
based on any such arrangements.


                                Section 4.13    Tax Matters.     With respect to
tax considerations involved in this investment, other than the representations
and warranties of the Company set forth in Section 3.12, Mast is not relying on
the Company (or any agent or representative of the Company).  Mast has carefully
considered and has, to the extent Mast believes such discussion necessary,
discussed with its tax advisers the suitability of an investment in the
Purchased Securities for its particular tax situation.
 
 
 
 
 
 
 
 

 
 
16 

--------------------------------------------------------------------------------

 



 
ARTICLE V
COVENANTS

 
For so long as any Purchased Shares remain outstanding (unless a shorter time
period is specified below), the Company and its Subsidiaries and Mast, as the
case may be, agree to the following covenants, unless waived by the Company or
Mast, as applicable, in writing in accordance with Section 8.10:
 
Section 5.1    Listing.     The Company shall use its reasonable best efforts to
maintain the Common Stock’s authorization for quotation on the NASDAQ Global
Market and to cause the Warrant Shares to be approved for listing thereon as
soon as practicable following their issuance to the extent permitted under the
rules of the NASDAQ Global Market.  Neither the Company nor any of the
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the NASDAQ Global Market
and shall take all action reasonably necessary to maintain the listing of the
Common Stock on the NASDAQ Global Market, including without limitation,
exhausting all available remedies, appeal reviews and other similar mechanisms
and procedures provided for under the rules and regulations of the NASDAQ Global
Market to permit the continued listing of the Common Stock on the NASDAQ Global
Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5.1.


Section 5.2    Defense of Certain Actions.
 
(a) The Company and Mast shall each refrain from taking any action which would
render any representation or warranty contained in Article III or IV inaccurate
in any material respect as of the Closing Date.  Each party shall promptly
notify the other of (i) any event or matter that would reasonably be expected to
cause any of its representations or warranties to be untrue in any material
respect as of the Closing Date or (ii) any action, suit or proceeding that shall
be instituted or threatened against such party to restrain, prohibit or
otherwise challenge the legality of any of the Transactions.
 
(b) The Company and Mast shall each use their respective reasonable best efforts
to cause each of the conditions precedent set forth in Article VI to be
satisfied as soon as practicable after the date hereof.
 
(c) The Company and Mast shall cooperate fully with each other and assist each
other in defending any lawsuits or other legal proceedings, whether judicial or
administrative, brought against either party challenging this Agreement or any
of the other Transaction Agreements or the consummation of the Transactions,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Authority vacated or reversed.
 
Section 5.3    Contractual Consents and Governmental Approvals.
 
(a) The Company shall act diligently and reasonably in attempting to obtain
before the Closing Date, and Mast shall reasonably cooperate with the Company in
such efforts, any Company Contractual Consents in form and substance reasonably
satisfactory to Mast, provided that neither the Company nor Mast shall have any
obligation to offer or pay any consideration in order to obtain any such Company
Contractual Consents; and provided, further, that the Company shall not make any
agreement or understanding affecting the Company or any of the Subsidiaries, or
any of their respective businesses, as a condition for obtaining any such
Company Contractual Consents except with the prior written consent of Mast.
 
 
 
17

--------------------------------------------------------------------------------


 
(b) Between the date hereof and the Closing Date, the Company and Mast shall act
diligently and reasonably, and shall cooperate with each other, in making any
required filing, registration or notification with, and in attempting to obtain
any consent, authorization or approval required from, any Governmental
Authority, FINRA, any self regulatory organization, and stock exchange of which
the Company or any Subsidiary is a member in connection with the Transactions or
to otherwise satisfy the conditions set forth in Article VI; provided that the
Company shall not make any agreement or understanding affecting the Company or
any of the Subsidiaries, or any of their respective businesses, as a condition
for obtaining any such consents or waivers except with the prior written consent
of Mast; provided, further that neither the Company nor Mast shall be obligated
to (A) execute settlements, undertakings, consent decrees, stipulations or other
agreements, (B) sell, divest, hold separate or otherwise convey any particular
assets or categories of assets or businesses of the Company or Mast or (C)
otherwise take or commit to take actions that after the Closing Date would limit
the freedom of action of Mast or the Company or its Subsidiaries with respect
to, or its or their ability to retain, one or more of its or their businesses,
product lines or assets, in each case as may be required in order to avoid the
entry of, or to effect the dissolution of, any injunction, temporary restraining
order or other order in any suit or proceeding which would otherwise have the
effect of preventing or materially delaying the Closing.
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------


 
 
 
 
Section 5.4    Use of Proceeds.  The net proceeds received by the Company from
the issuance of the Purchased Shares shall be used to increase the regulatory
capital of the Company’s broker-dealer Subsidiaries and for other corporate
purposes.
 
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------


 
Section 5.5    Restrictions on Transferability.     Mast agrees that it shall
not make any sale, assignment, transfer or other disposition of the Purchased
Securities except in accordance with this Agreement.  Mast acknowledges and
agrees that neither the Purchased Shares nor the Warrant may be sold, assigned,
transferred or otherwise disposed of, and are not transferable on the books of
the Company, unless (a) each such sale, assignment, transfer or disposition is
for a minimum of either 300,000 Purchased Shares or 300,000 issuable Warrant
Shares (or, if the aggregate number of Purchased Shares or issuable Warrant
Shares (as applicable) held by Mast are less than 300,000 Purchased Shares or
300,000 issuable Warrant Shares (as applicable), then no less than 100% of the
remaining Purchased Shares or issuable Warrant Shares (as applicable) held by
Mast shall be included in such sale, assignment, transfer or disposition), in
each case, as applicable, (b) such Purchased Shares are sold pursuant to (i) a
Registration Statement, (ii) Rule 144 under the Securities Act (“Rule 144”) or
(iii) an exemption from registration other than Rule 144 and (c) a certificate
is submitted to the Company’s transfer agent evidencing the Purchased Shares and
accompanied by a separate officer’s certificate: (i) executed by an officer of,
or other authorized person designated by Mast; and (ii) to the effect that the
Purchased Shares have been sold pursuant to (A) a Registration Statement, in
which case Mast certifies that the requirement of delivering a current
prospectus has been complied with or will be complied with in connection with
the sale, (B) Rule 144, in which case Mast certifies that it has complied with
or will comply with the requirements of Rule 144 or (C) pursuant to an exemption
from registration other than Rule 144, and in the case of (B) and (C) Mast must
also provide the Company with an opinion of counsel, reasonably acceptable to
the Company, to the effect that the transaction is so exempt.  Mast hereby
covenants with the Company not to make any sale of the Purchased Shares pursuant
to a Registration Statement without effectively causing the prospectus delivery
requirements under the Securities Act (to the extent applicable) to be
satisfied.
 
Section 5.6    Current Public Information.    

 
So long as Mast owns any of the Purchased Shares, Warrants or Warrant Shares,
the Company shall satisfy the current public information requirement of Rule
144(c) of the Securities Act, and shall not terminate its status as an issuer
required to file reports under the Exchange Act. The Company shall take all
commercially reasonable actions necessary to maintain its eligibility to
register the Warrant Shares on a Form S-3 registration statement for resale by
Mast.
 
Section 5.7    INTENTIONALLY OMITTED.
 
Section 5.8    INTENTIONALLY OMITTED.
 
Section 5.9    Taxes.     The Company shall pay, and shall cause each of its
Subsidiaries to pay, prior to delinquency, all Taxes that are material in amount
except such as are contested in good faith by appropriate proceedings and for
which adequate reserves have been maintained.  The Company will file all tax
related returns, reports and declarations that it is required to file.
 
Section 5.10    Corporate Existence.     The Company shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence, in accordance with its organizational documents (as the
same may be amended from time to time).
 
 
 
20

--------------------------------------------------------------------------------


 
 
 
Section 5.11    Insurance.     The Company and the Subsidiaries shall maintain
in full force and effect, to the extent practicable and necessary, insurance
coverage reasonably similar to that currently maintained by the Company and the
Subsidiaries as of the date hereof.
 
Section 5.12    Merger or Sale; Disposition of Property.
 
(a)    Except as disclosed in Schedule 5.12, the Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, consolidate or
merge with or into another Person (whether or not the Company or such Subsidiary
is the surviving corporation), or sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
and its Subsidiaries taken as a whole in one or more related transactions, to
any other Person (other than the Company or any of its wholly-owned
Subsidiaries).  In addition, the Company shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, lease all or substantially all of
the properties or assets, of the Company and its Subsidiaries taken as a whole,
in one or more related transactions, to any other Person (other than the Company
or any of its wholly-owned Subsidiaries).  Notwithstanding anything in this
Section 5.12(a) to the contrary, this Section 5.12(a) shall not apply to any
merger, consolidation or other transaction involving the Company or any
Subsidiary in which the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger, consolidation or other transaction, at least
a majority, by voting power, of the capital stock of (1) the surviving or
resulting corporation or (2) if the surviving or resulting corporation is a
wholly owned subsidiary of another corporation immediately following such merger
or consolidation, the parent corporation of such surviving or resulting
corporation.
 
(b)    Except as disclosed in Schedule 5.12, the Company will not, and will not
permit any of its Subsidiaries to, sell, transfer, convey or lease all or any
substantial part of its assets, except for (i) the sale of inventory in the
ordinary course of business, (ii) dispositions of used, worn-out or surplus
equipment in the ordinary course of business, (iii) a sale, lease, transfer,
exclusive license or other disposition to a wholly-owned Subsidiary, and (iv)
asset dispositions not covered by (i), (ii) or (iii) in this Section 5.12 to the
extent that the aggregate fair market value of all such assets sold by the
Company and its Subsidiaries does not exceed $50,000 in any fiscal year.  
 
(c)    Notwithstanding anything in this Agreement or any Transaction Agreement
to the contrary, each of the Company and Mast hereby acknowledges and agrees
that the Company and its Subsidiaries are permitted, and shall not be restricted
in any way by this Agreement or any of the Transaction Agreements, from pursuing
and/or consummating the B/D Merger, the FATV Transaction and/or the
establishment or operation of the Descap Fund; provided, however, that the
Company shall not be permitted to transfer more than $5,000,000 in the aggregate
to the Descap Fund without the prior written consent of the holders of at least
a majority of the then outstanding shares of the Series B Preferred Stock.  None
of this Section 5.12 or any other term or provision of this Agreement or any
Transaction Agreement shall be applicable to (or be deemed to be breached as a
result of) the B/D Merger, the establishment and operation of the Descap Fund
(provided that Descap Fund is established and operated in compliance with the
limit set forth in the preceding sentence) or the FATV Transaction, nor shall
the B/D Merger, the establishment and operation of the Descap Fund (provided
that Descap Fund is established and operated in compliance with the limit set
forth in the preceding sentence) or the FATV Transaction result in any
consequences pursuant to the terms and conditions of this Agreement or any of
the Transaction Agreements.
 
 
 
 
21

--------------------------------------------------------------------------------


 
 
 
Section 5.13    Incurrence of Indebtedness.     Neither the Company nor any
Subsidiary shall, directly or indirectly, contingently or otherwise, create,
incur, assume, become or be liable in any manner in respect of, or suffer to
exist, any Indebtedness, except Permitted Indebtedness.
 
Section 5.14    Restricted Payments.     The Company shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly: make any payment on
or with respect to, or purchase, redeem, defease or otherwise acquire or retire
for value any Indebtedness of the Company or any of its Subsidiaries excluding
(i) any intercompany Indebtedness between or among the Company and any of its
Subsidiaries or (ii) any Permitted Indebtedness, except for regularly scheduled
or otherwise required payments (all such payments and other actions set forth
above being collectively referred to as “Restricted Payments”).
 
Section 5.15     Limitation on Liens.     The Company shall not, and shall not
permit any of its Subsidiaries (whether now or hereafter existing) to, create or
permit to exist any Lien on any of its real or personal properties, assets or
rights of whatsoever nature (whether now owned or hereafter acquired) except (i)
for Permitted Liens and (ii) in connection with real property leases, letters of
credit and other agreements and documentation entered into in connection
therewith.
 
Section 5.16    Restrictions on Upstream Limitations.     The Company will not,
nor will it permit any of its Subsidiaries to enter into any agreement, contract
or arrangement (excluding this Agreement or any Transaction  Agreement)
restricting the ability of any Subsidiary of the Company to pay or make
dividends or distributions in cash or kind to the Company, to make loans,
advances or other payments of whatsoever nature to the Company, or to make
transfers or distributions of all or any part of its assets to the Company, in
each case other than (i) restrictions on specific assets which assets are the
subject of purchase money security interests or deposit arrangements, (ii)
customary anti-assignment provisions contained in leases and licensing
agreements entered into by the Company or such Subsidiary in the ordinary course
of its business, and (iii) in connection with any Requirement of Law.
 
Section 5.17    Transactions with Affiliates.     Except for transactions
contemplated by the Transaction Documents or transactions approved in accordance
with the Company’s Related Party Transactions Policy, neither the Company nor
any Subsidiary shall enter into any transaction with any director, officer,
employee or holder of more than five percent of the outstanding capital stock of
any class or series of capital stock of the Company or any subsidiary, member of
the family of any such person, or any corporation, partnership, trust or other
entity in which any such person, or member of the family of any such person, is
a director, officer, trustee, partner or holder of more than five percent of the
outstanding capital stock thereof.
 
Section 5.18    Dividend and Other Payment Restrictions Affecting
Subsidiaries.     Other than in connection with any Requirement of Law or in
accordance with its obligations to the holders of the Series B Preferred Stock
(or pursuant to this Agreement or any Transaction Agreement), the Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise permit, cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of the Company or any
Subsidiary to (a)(i) pay dividends or make any other distributions on its
Capital Stock to the Company or any of its Subsidiaries or with respect to any
other interest or participation in, or measured by, its profits or (ii) pay any
indebtedness owed to the Company or any of its Subsidiaries, (b) make loans or
advances to the Company or any of its Subsidiaries or (c) sell, lease or
transfer any of its properties or assets to the Company or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) the terms of the Transaction Agreements; (ii) the Purchased
Shares; (iii) applicable law rule, regulation or order; (iv) customary
non-assignment provisions in contracts and licenses entered into in the ordinary
course of business; (v) any agreement for the sale or other disposition of a
Subsidiary that restricts distributions by that Subsidiary pending the sale or
other disposition; and (vi) Permitted Liens.
 
 
 
22

--------------------------------------------------------------------------------


 
 
Section 5.19    Noncircumvention; Antilayering.     The Company shall not, and
shall not permit its Subsidiaries, by amendment of its Certificate of
Incorporation, Bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, the Transaction
Agreements, the Purchased Shares or the Warrant and will at all times in good
faith carry out all of the provisions of this Agreement and the Transaction
Agreements, and take all reasonable actions as may be required to protect the
rights of Mast as a holder of the Purchased Shares and Warrant under this
Section 5.19.
 
Section 5.20    Restrictions on Acquisitions; Creation of Subsidiaries;
Transfers with Subsidiaries.      Except with respect to acquisitions of, or
investments in, Persons in the industry in which the Company or any of the
Subsidiaries operates as of the date hereof, and so long as the Company is not
in breach of Section 5.26 of this Agreement, the Company shall not, and shall
not permit any of its Subsidiaries to, (i) make any investment, or acquire the
capital shares, assets or business of, any Person, whether in a single
transaction or a series of related transactions, for a purchase price in excess
of $2,000,000 in the aggregate, or (ii) make or permit to exist any investments
in any other Person other than contributions by the Company to the capital of
any wholly-owned Subsidiary, or by any wholly-owned Subsidiary to the capital of
any other wholly-owned Subsidiary.  The Company shall not transfer any portion
of its assets to any of its foreign Subsidiaries (whether now or hereafter
existing) unless the fair market value of the assets (determined in accordance
with Section 2 of the Certificate of Designations) is less than $5,000,000 in
the aggregate and each of the foreign Subsidiaries receiving funds has pledged
at least 65% of its capital stock to Mast, provided, however, that the Company
may transfer up to $1,000,000 of the $5,000,000 to foreign Subsidiaries whose
capital stock is not pledged to Mast.  The Company shall not transfer any
portion of its assets to any of its domestic Subsidiaries (whether now or
hereafter existing) unless and until such Subsidiary is a direct or indirect
wholly-owned domestic Subsidiary.
 
Section 5.21    Sale and Leaseback.     Except with respect to inventory
financing or otherwise in the ordinary course of the Company’s or any
Subsidiary’s business, the Company will not, and will not permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby the
Company or any Subsidiary shall sell or transfer any property owned by it in
order then or thereafter to lease such property or lease other property that the
Company or any Subsidiary of the Company intends to use for substantially the
same purpose as the property being sold or transferred.
 
 
 
 
 
 
23

--------------------------------------------------------------------------------


 
 
 
Section 5.22    Compliance with Laws.     The Company shall, and shall cause
each of its Subsidiaries to, comply in all material respects with all applicable
Requirements of Law and obtain or maintain all material permits, franchises and
other governmental authorizations and approvals necessary for the ownership,
acquisition and disposition of their respective properties and the conduct of
their respective businesses.  Without limiting the generality of the foregoing,
the Company shall not nor permit any of its Subsidiaries to (a) violate any
Anti-Terrorism Law or engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law or (b)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Sanctioned Person or Sanctioned
Country, maintain any of its assets in a Sanctioned Country or derive any of its
operating income from investments in or transactions with a Sanctioned Person.
 
Section 5.23    Maintenance of Properties.     The Company shall, and shall
cause each of its Subsidiaries to:  (a) maintain its material properties in
reasonably good repair, working order and condition, ordinary wear and tear
excepted; and (b) make all reasonably appropriate and proper repairs, ordinary
wear and tear excepted; and (c) keep all material systems and equipment that may
now or in the future be subject to compliance with any material standards or
rules imposed by any applicable governmental authority or self regulatory
organization, including FINRA, in compliance in all material respects with such
standards or rules.  The Company shall, and shall cause each of its Subsidiaries
to, take all steps necessary to prosecute, maintain, preserve, defend and
protect, and, when necessary, renew:  (i) all material franchises, licenses, and
permits, necessary to the conduct of its business, and (ii) all material patent
applications, patents, trademarks, service marks, trade dress, domain names,
trade names, trade secrets, copyrights and other intellectual property rights
owned or licensed by any of them, including but not limited to the payment of
all necessary maintenance fees and the filing of all material statutory
declarations, except in the case of clauses (i) or (ii) to the extent that the
Company has determined in its reasonable judgment that such property or asset is
no longer useful in or material to its business or that it is in its best
business interest to terminate the same.
 
Section 5.24    Maintenance of Records; Fiscal Year.     The Company shall, and
shall cause each of its Subsidiaries to, maintain its books of record and
account in the ordinary course of its business.  The Company shall, and shall
cause each of its Subsidiaries to, keep its books of account and financial
statements in accordance with GAAP and to report on the basis of a fiscal year
ending December 31.
 
Section 5.25    Compliance with Federal Reserve Regulations.     Neither the
Company nor any of its Subsidiaries shall, directly or indirectly, use all or
any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Board of Governors
of the United States Federal Reserve System) in contravention of Regulation U of
the Board of Governors of the United States Federal Reserve System.
 
 
 
 
 
24

--------------------------------------------------------------------------------


 
 
 
 
Section 5.26    Minimum Net Tangible Book Value.     For any fiscal quarter
ending during the period from the Closing Date to the date upon which the all
Purchased Shares have been redeemed, the Company will not permit the Company's
Net Tangible Book Value as reported on the face of the Company’s consolidated
statement of financial condition filed quarterly with the SEC to be less than
50% of the Net Tangible Book Value Threshold.  The “Net Tangible Book Value
Threshold” at any given point in time shall equal the highest fiscal year end
Net Tangible Book Value that has been reported by the Company during the period
from December 31, 2007 through the determination date.  For purposes hereof,
“Net Tangible Book Value” shall mean an amount equal to the Company's (a) total
assets (net of reserves), minus (b) the sum of (i) intangible assets, including
goodwill and any other item treated as an intangible asset under GAAP, (ii) all
liabilities and (iii) the par value of preferred stock.
 
Section 5.27    Independent Registered Public Accountants.    

 
  The Company shall, and shall cause each of its Subsidiaries to, have its
financial statements audited and certified by independent registered public
accountants of nationally recognized standing selected by the Company.
 
Section 5.28    Further Assurances.     The Company and its Subsidiaries shall
execute and deliver any and all such further documents and take any and all such
other actions as may be reasonably necessary or appropriate to carry out the
intent and purposes of this Agreement and the Transaction Agreements and to
consummate the Transactions.
 
Section 5.29    Registrar.     The Company shall maintain an office or agency
where the Purchased Securities may be presented for redemption or
exercise.  Initially, the Company will act as Registrar.
 
 
ARTICLE VI
CONDITIONS
 
Section 6.1    Conditions to the Company’s Obligations.
 
The obligation of the Company to consummate the Transactions shall be subject to
the fulfillment (or waiver by the Company) at or prior to the Closing of each of
the following conditions:


(a)    No Order.  No court or other Governmental Authority having jurisdiction
over the Company or any of the Subsidiaries or Mast shall have instituted,
enacted, issued, promulgated, enforced or entered any Requirement of Law
(whether temporary, preliminary or permanent) that is then in effect and that
(i) has the effect of making illegal or otherwise prohibiting or invalidating
consummation of any of the Transactions or any provision of this Agreement or
any of the other Transaction Agreements or (ii) seeks to restrain, prohibit or
invalidate the consummation of any of the Transactions or to invalidate any
provision of this Agreement or any of the other Transaction Agreements.
 
(b)    Governmental Approvals.  Each Company Approval and Investor Approval, if
any, shall have been obtained or made and shall be in full force and effect to
the extent that the failure to obtain or make such Company Approval or Investor
Approval (i) has the effect of making illegal or otherwise prohibiting or
invalidating consummation of any of the Transactions or any provision of this
Agreement or any of the other Transaction Agreements or (ii) could reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.
 
 
 
 
 
 
25

--------------------------------------------------------------------------------


 
 
 
(c)    Performance of Obligations.  Mast shall have performed in all material
respects each of their respective covenants and agreements contained in this
Agreement required to be performed at or prior to the Closing.
 
(d)    Representations and Warranties.  Each of the representations and
warranties of Mast contained in this Agreement that is qualified as to
materiality shall be true and correct on and as of the Closing Date as if made
on and as of such date (other than representations and warranties which address
matters only as of a certain date, which shall be true and correct as of such
certain date) and each of the representations and warranties of Mast that is not
so qualified shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of such date (other than representations and
warranties which address matters only as of a certain date, which shall be true
and correct in all material respects as of such certain date).
 
Section 6.2    Conditions to Mast’ Obligations.
 
The obligation of Mast to consummate the Transactions shall be subject to the
fulfillment (or waiver) at or prior to the Closing of each of the following
conditions:


(a)    No Order.  No court or other Governmental Authority having jurisdiction
over the Company or any of the Subsidiaries or Mast shall have instituted,
enacted, issued, promulgated, enforced or entered any Requirement of Law
(whether temporary, preliminary or permanent) that is then in effect and that
(i) has the effect of making illegal or otherwise prohibiting or invalidating
consummation of any of the Transactions or any provision of this Agreement or
any of the other Transaction Agreements or result or would result in a Company
Material Adverse Effect or (ii) seeks to restrain, prohibit or invalidate the
consummation of any of the Transactions or to invalidate any provision of this
Agreement or any of the other Transaction Agreements.
 
(b)    Governmental Approvals.  Each Company Approval and Investor Approval, if
any, shall have been obtained or made and shall be in full force and effect to
the extent that the failure to obtain or make such Company Approval or Investor
Approval (i) has the effect of making illegal or otherwise prohibiting or
invalidating consummation of any of the Transactions or any provision of this
Agreement or any of the other Transaction Agreements or (ii) would reasonably be
expected, individually or together with other Company Approvals or Investor
Approvals that have not been obtained or made, to have a Company Material
Adverse Effect.
 
(c)    Contractual Consents.  Each Company Contractual Consent, if any, shall
have been obtained and shall be in full force and effect to the extent that the
failure to obtain such Company Contractual Consent would reasonably be expected,
individually or together with other Company Contractual Consents that have not
been obtained, to have a Company Material Adverse Effect.
 
 
 
 
 
26

--------------------------------------------------------------------------------


 
 
 
(d)    Performance of Obligations.  The Company shall have performed in all
material respects each of its respective covenants and agreements contained in
this Agreement and required to be performed at or prior to the Closing.
 
(e)    Representations and Warranties.  Each of the representations and
warranties of the Company contained in this Agreement that is qualified as to
materiality shall be true and correct on and as of the Closing Date as if made
on and as of such date (other than representations and warranties which address
matters only as of a certain date, which shall be true and correct as of such
certain date) and each of the representations and warranties of the Company that
is not so qualified shall be true and correct in all material respects on and as
of the Closing Date as if made on and as of such date (other than
representations and warranties which address matters only as of a certain date,
which shall be true and correct in all material respects as of such certain
date).
 
(f)    Filing of the Certificate of Designations.  The Company shall have
delivered evidence satisfactory to Mast of the filing of the Certificate of
Designations with the Secretary of State of the State of New York.
 
 
 
ARTICLE VII
FURTHER AGREEMENTS
 
Section 7.1    Public Announcements.
 
Mast and the Company shall consult with each other before issuing any press
release or otherwise making any public statements with respect to the execution
and delivery of this Agreement or the other Transaction Agreements or any of the
Transactions, and shall not issue any such press release or make any such public
statement prior to reaching mutual agreement on the language of such press
release or such public statement, except as may otherwise be required by
applicable Requirement of Law or stock exchange rule.


Section 7.2    Fees and Expenses.
 
(a)    Except as otherwise specified in this Section 7.2 or agreed in writing by
the parties, all costs and expenses incurred in connection with this Agreement,
the Transaction Agreements and the Transactions shall be paid by the party
incurring such cost or expense.
 
(b)    On or prior to the date of this Agreement, the Company shall pay the
remaining balance of the Commitment Fee agreed to in the Commitment Letter,
dated May 13, 2008, between the Company and Mast (the “Commitment Fee”).
 
(c)    The Company shall promptly reimburse Mast upon presentation of
appropriate invoices and documentation therefor for all Reimbursable Expenses
incurred by or on behalf of Mast or any of its Affiliates.  Any such
Reimbursable Expenses incurred on or prior to the Closing Date may also be
deducted by Mast from the Purchase Price as contemplated in Article II.  For
purposes of this Agreement, “Reimbursable Expenses” shall mean all reasonable
out-of-pocket fees and expenses incurred by or on behalf of Mast (or its
respective Affiliates) at any time prior to any termination of this Agreement
(whether before or after the date hereof or before or after the Closing Date) in
connection with their due diligence investigation of the Company, the
preparation of this Agreement and the other Transaction Agreements and
consummation of the Transactions and related preparations therefor, including
all reasonable fees and expenses of counsel, accountants, experts and
consultants to Mast and its respective Affiliates.
 
 
 
 
 
 
27

--------------------------------------------------------------------------------


 
 
(d)    Prior to the date of this Agreement, the Company deposited $50,000 with
Foley Hoag LLP, counsel to Mast, as an advance to be applied against a portion
of reasonable fees, time charges and expenses of Mast to be paid by the Company
in accordance with Section 7.2(c) above.  Amounts payable by the Company to Mast
in accordance with Section 7.2(c) which exceed such $50,000 will be paid by the
Company at the Closing or shall be deducted by Mast from the Purchase Price in
accordance with the terms of Section 7.2(c).
 
(e)    The Company acknowledges that the agreements contained in this Section
7.2 are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, Mast would not enter into this
Agreement.  Accordingly, if the Company fails to pay promptly any Reimbursable
Expenses due to Mast pursuant to this Section 7.2, (i) interest shall accrue and
immediately become payable on the overdue amount from the due date thereof until
the date of payment at the base rate of Citibank, N.A. in effect from time to
time and (ii) in the event that Mast commences a suit that results in a judgment
against the Company for any such overdue amount or interest, the Company shall
also reimburse Mast for its costs and expenses (including reasonable attorney’s
fees) incurred in connection with such suit.
 
 
 
ARTICLE VIII 
GENERAL
 
 
Section 8.1    Termination.     This Agreement may be terminated at any time
prior to the Closing:
 
(a)    by mutual written consent of Mast and the Company;
 
(b)    by Mast if there has been (i) a material breach of any of the
representations or warranties of the Company set forth in this Agreement that
would give rise to the failure of the condition set forth in Section 6.2 or (ii)
a material breach of any of the covenants or agreements of the Company set forth
in this Agreement, which breach has not been cured within ten (10) Business Days
following receipt by the Company of notice of such breach from Mast; provided
that Mast is not then in material breach of any representation or warranty under
this Agreement.
 
(c)    by the Company if there has been (i) a material breach of any of the
representations or warranties by Mast set forth in this Agreement that would
give rise to the failure of the condition set forth in Section 6.1 or (ii) a
material breach of any of the covenants or agreements of Mast set forth in this
Agreement, which breach has not been cured within ten (10) Business Days
following receipt by Mast of notice of such breach from the Company; provided
that the Company is not then in material breach of any representation or
warranty under this Agreement.
 
 
 
 
 
 
28

--------------------------------------------------------------------------------


 
 
 
(d)    by any of Mast or the Company if any permanent order, decree, ruling or
other action of a court or other competent authority restraining, enjoining or
otherwise preventing the consummation of any of the Transactions shall have
become final and non-appealable; or
 
(e)    by either of Mast or the Company if the Closing shall not have occurred
on or before July 31, 2008, unless the failure for the Closing to occur is the
result of a material breach of this Agreement by the party seeking to terminate
this Agreement.
 
In the event of termination of this Agreement by Mast or the Company, as
provided in this Section 8.1, this Agreement shall forthwith become void and
there shall be no liability hereunder on the part of Mast or the Company, or
their respective officers, directors, managers, members or partners, except for
Sections 7.2 and 8.1 and except that no such termination shall relieve any party
of liability for any breach of any other provision of this Agreement occurring
prior to such termination.
 
Section 8.2    Notice.
 
Whenever any notice is required to be given hereunder, such notice shall be
deemed given only when such notice is in writing and is delivered by messenger
or courier or, if sent by fax, when received.  All notices, requests and other
communications hereunder shall be delivered by courier or messenger or shall be
sent by facsimile to the following addresses:


(i)  
If to Mast before September 15, 2008, at the following address:

 
MAST Credit Opportunities I Master Fund Limited
c/o MAST Capital Management, LLC
535 Boylston Street, Suite 401
Boston, Massachusetts 02116
Attention: John S. Ehlinger
Fax: (617) 247-7985


If to Mast after September 15, 2008, at the following address:
 
MAST Credit Opportunities I Master Fund Limited
c/o MAST Capital Management, LLC
200 Clarendon Street, 51st Floor
Boston, Massachusetts 02116
Attention: John S. Ehlinger


with a copy by fax or messenger or courier to:
 
 
 
 
 
29

--------------------------------------------------------------------------------


 
 
 
Foley Hoag LLP
Bay Colony Corporate Center
1000 Winter Street, Suite 4000
Waltham, Massachusetts 02451
Attention: David A. Broadwin, Esq.
Fax: (617) 832-7000


(ii)           If to the Company, at the following address:
 
Broadpoint Securities Group, Inc.
One Penn Plaza, 42nd Floor
New York, New York 10119
Facsimile: (212) 273-7100
Attention:  General Counsel
 
with a copy by fax or messenger or courier to:
 
Cahill Wink LLP
5 Penn Plaza, 23rd floor
New York, New York 10001
Facsimile: (646) 378-2025
Attention:  Stephen Wink, Esq.
 
or, in the case of any of the foregoing, to such other respective addresses as
may be designated by notice given in accordance with this Section 8.2.
 
Section 8.3    Complete Agreement; No Third-Party Beneficiaries.     This
Agreement and the other Transaction Agreements constitute the entire agreement
among the parties pertaining to the subject matter hereof and supersede all
prior agreements and understandings of the parties in connection therewith,
including the Commitment Letter dated May 12, 20008 between Mast Capital
Management, LLC and the Company, which, except for those sections which are
explicitly binding on the parties thereto, shall be deemed terminated and of no
further force or effect.  This Agreement is not intended to confer upon any
person other than the Company and Mast any rights or remedies hereunder.


Section 8.4    Survival.     The respective representations, warranties,
covenants and agreements of the Company and Mast set forth in this Agreement or
any other Transaction Agreement or in any exhibit, schedule, certificate or
instrument attached or delivered pursuant hereto or thereto (except covenants
and agreements which are expressly required to be performed and are performed in
full on or prior to the Closing Date) shall survive the Closing and the
consummation of the Transactions.


 
Section 8.5    Governing Law.

 
  THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF
LAWS THAT WOULD APPLY THE LAW OF ANY OTHER JURISDICTION.  MAST AND THE COMPANY
HEREBY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN WITH RESPECT TO ANY
ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR
TO DETERMINE THE RIGHTS OF ANY PARTY HERETO.
 
 
 
 
 
 
 
 
30

--------------------------------------------------------------------------------


 
 
 
 
 
Section 8.6    No Assignment.
 
Neither this Agreement nor any rights or obligations under it are assignable by
any party without the prior written consent of the other parties.
 
Section 8.7    Counterparts.

 
  This Agreement may be executed in one or more counterparts and by different
parties in separate counterparts.  All such counterparts shall constitute one
and the same agreement and shall become effective when one or more counterparts
have been signed by each party and delivered to the other parties.
 
Section 8.8    Remedies; Waiver.

 
  All rights and remedies existing under this Agreement are cumulative to, and
not exclusive of, any rights or remedies otherwise available.  No failure on the
part of any party to exercise or delay in exercising any right hereunder shall
be deemed a waiver thereof, nor shall any single or partial exercise preclude
any further or other exercise of such or any other right.  Notwithstanding any
other provision of this Agreement, it is understood and agreed that remedies at
law would be inadequate in the case of any breach of the covenants contained in
this Agreement.  The Company and Mast shall be entitled to equitable relief,
including the remedy of specific performance, with respect to any breach or
attempted breach of such covenants by the other party.


Section 8.9    Severability.

 
  Any invalidity, illegality or unenforceability of any provision of this
Agreement in any jurisdiction shall not invalidate or render illegal or
unenforceable the remaining provisions hereof in such jurisdiction and shall not
invalidate or render illegal or unenforceable such provisions in any other
jurisdiction.  The Company and Mast shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provision with a valid, legal and
enforceable provision, the economic effect of which comes as close as possible
to that of the invalid, illegal or unenforceable provision.


Section 8.10         Amendment; Waiver.

 
  This Agreement may be amended only by agreement in writing of each of the
parties.  No waiver of any provision nor consent to any exception to the terms
of this Agreement shall be effective unless in writing and signed by the party
to be bound and then only to the specific purpose, extent and instance so
provided.
 
 
 
 
31

--------------------------------------------------------------------------------




 
 
 
Section 8.11    Confidentiality.
 
  Mast agrees to comply with the terms of the Mast Confidentiality Agreement.
 
 
 


 
[the next page is the signature page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Mast have caused this Agreement to be
executed by their respective offers thereunto duly authorized all as of the date
first written above.
 


BROADPOINT SECURITIES GROUP, INC.




By: /s/ Robert I. Turner 
Name:  Robert I. Turner
Title:    Chief Financial Officer






MAST CREDIT OPPORTUNITIES I MASTER
FUND LIMITED




By: /s/ Christopher B. Madison
Name:  Christopher B. Madison
Title:    Partner





 
33 

--------------------------------------------------------------------------------

 
 
 

 
Exhibit A
to
Preferred Stock Purchase Agreement


Defined Terms.




“Action or Proceeding” means any suit, action, proceeding (including any
compliance, enforcement or disciplinary proceeding), arbitration, formal or
informal inquiry, inspection, investigation or formal order of investigation of
complaint.


“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act as in
effect as on the date hereof.


“Agreement” has the meaning set forth in the preamble.


“Anti-Terrorism Laws” means any Law of the United States or any state thereof or
political subdivision of the foregoing relating to terrorism or money
laundering, including the Executive Order and the Patriot Act.
 
“Associated Person” means an “associated persons” as defined in Article I,
section (dd) of the FINRA’s By-laws, as incorporated into the FINRA Rulebook,
By-laws and Schedules to By-laws.


“B/D Merger” means any merger, consolidation or other business combination
between Broadpoint Capital, Inc. and Broadpoint Securities, Inc.


“Board” means the board of directors of the Company.


“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized by law or executive
order to close.


“Business Entity” means any corporation, partnership, limited liability company,
joint venture, association, partnership, business trust or other business
entity.


“Capital Stock” means the Common Stock and the Preferred Stock.


“Certificate of Designations” means the Certificate of Designations, Relative
Rights, Preferences and Limitations of Series B Preferred Stock.


“Closing” has the meaning set forth in Section 2.2.


“Closing Date” means the date on which the Closing takes place.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Commitment Fee” has the meaning set forth in Section 7.2(b).
 
 
A-1

--------------------------------------------------------------------------------




“Common Stock” means the common stock, par value $.01 per share, of the Company.


“Company” has the meaning set forth in the preamble.


“Company Approvals” has the meaning set forth in Section 3.5(b).


“Company Contract” means any indenture, mortgage, deed of trust, lease,
contract, agreement, instrument or other undertaking or legally binding
arrangement (whether written or oral) to which the Company or any Subsidiary is
a party or by the Company or any Subsidiary or any of their respective
properties or assets is bound.


“Company Contractual Consents” has the meaning set forth in Section 3.5(c).


“Company Disclosure Letter” means the letter attached to this Agreement as
Exhibit B, dated the date hereof, delivered by the Company to Mast, which letter
relates to this Agreement and is designated therein as the Company Disclosure
Letter.


“Company Material Adverse Effect” means a material adverse effect on (i) the
ability of the Company to consummate any of the Transactions or to perform any
of its obligations under this Agreement or any of the other Transaction
Agreements or (ii) the businesses, assets (including licenses, franchises and
other intangible assets), liabilities, financial condition or operating income
of the Company and its Subsidiaries, taken as a whole, provided, however that in
no event shall any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been, a Company Material Adverse Effect:  (a) a change in the
market price or trading volume of Common Stock (but not any effect, event,
development or change underlying such decrease to the extent that such effect,
event, development or change would otherwise constitute a Company Material
Adverse Effect); (b) changes in conditions in the U.S. or global economy or
capital or financial markets generally, including changes in interest or
exchange rates; (c) changes in general legal, tax, regulatory, political or
business conditions; (d) changes that are the result of factors generally
affecting the industry in which the Company and the Subsidiaries operate; (e)
changes in applicable law or GAAP; (f) the negotiation, execution, announcement,
pendency or performance of this Agreement or the Transactions or the
consummation of the Transactions, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, vendors, lenders, brokers,
investors, venture partners or employees; (g) acts of war, armed hostilities,
sabotage or terrorism, or any escalation or worsening of any such acts of war,
armed hostilities, sabotage or terrorism threatened or underway as of the date
of this Agreement; (h) earthquakes, hurricanes, floods, or other natural
disasters; (i) any action taken by the Company at the request or with the prior
written consent of Mast; (j) the failure of the Company to take any action as a
result of any restrictions or prohibitions set forth in Article V; or (k) any
adverse development in any litigation or regulatory proceeding described in
Schedule 3.9 or the commencement of any action or proceeding based on a
pre-litigation claim described in Schedule 3.9; or (l) any litigation or
regulatory proceeding alleging claims arising under Section 10(b) of the
Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder or other
laws to similar effect based solely on the existence, announcement or
performance of this Agreement or the Transactions.
 
 
 

 
A-2

--------------------------------------------------------------------------------


 
 
                                “Company Permits” means all Regulatory Permits
and all Miscellaneous Permits.


“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus or minus
the following (as the case may be, as set forth below), without duplication:
plus (1) provision for taxes based on income or profits of such Person and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus (2) Consolidated
Interest Expense of such Person and its Subsidiaries for such period, whether
paid or accrued and whether or not capitalized (including, without limitation,
amortization of debt issuance costs and original issue discount, noncash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with capital lease
obligations, imputed interest with respect to attributable debt, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings), to the extent that any such expense was
deducted in computing such Consolidated Net Income; plus (3) depreciation,
amortization (excluding amortization of prepaid cash expenses that were paid in
a prior period) and other noncash expenses (excluding any such noncash expense
to the extent that it represents an accrual of or reserve for cash expenses in
any future period or amortization of a prepaid cash expense that was paid in a
prior period) of such Person and its Subsidiaries for such period to the extent
that such depreciation, amortization and other noncash expenses were deducted in
computing such Consolidated Net Income; plus (4) noncash items (excluding any
noncash item to the extent that it represents an accrual of, or a reserve for,
cash expenditures in any future period) reducing such Consolidated Net Income
for such period; minus (5) noncash items increasing such Consolidated Net Income
for such period, other than the accrual of revenue in the ordinary course of
business; and minus (6) non-operating gains (including extraordinary or
non-recurring gains), in each case, on a consolidated basis and determined in
accordance with GAAP.


“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication of: (1) the consolidated interest expense
of such Person and its Subsidiaries for such period, whether paid or accrued;
(2) the consolidated interest expense of such Person and its Subsidiaries that
was capitalized during such period; (3) any interest expense on Indebtedness of
another Person that is guaranteed by such Person or any of its Subsidiaries or
secured by a Lien on assets of such Person or any of its Subsidiaries (whether
or not such guarantee or Lien is called upon); and (4) the product of: (a) all
cash dividend payments (and noncash dividend payments in the case of a Person
that is a Subsidiary) on any series of preferred stock of such Person or any of
the Subsidiaries, times (b) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal, in each case,
on a consolidated basis and determined in accordance with GAAP.


“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that: (1) the net income (but not loss) of any Person that is accounted
for by the equity method of accounting will be included only to the extent of
the amount of dividends or distributions paid in cash to the specified Person or
Subsidiary of the Person; (2) the net income of any Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that net income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders; (3)
the net income of any Person acquired during the specified period for any period
prior to the date of such acquisition will be excluded; and (4) the cumulative
effect of a change in accounting principles will be excluded.
 
 
 

 
A-3

--------------------------------------------------------------------------------


 
 
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto, other than
obligations resulting from the endorsement of negotiable instruments for
collection in the ordinary course of business.


“Contractual Consent” applicable to a specified Person in respect of a specified
matter means any consent required to be obtained by such Person from any other
Person party to any Contractual Obligation to which such first Person is a party
or by which it is bound in order for such matter to occur or exist without
resulting in the occurrence of a default or event of default or termination, the
creation of any lien, the triggering of any decrease in the rights of such first
Person, any increase in the obligations of such first Person or any other
consequence adverse to the interests of such first Person, under any provision
of such Contractual Obligation.


“Contractual Obligation” means, as to any Person, any obligation arising out of
any indenture, mortgage, deed of trust, contract, agreement, insurance policy,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (including, without limitation, any debt
security issued by such Person).


“Convertible Securities” means securities or obligations that are convertible
into or exchangeable for shares of Capital Stock.


“Descap Fund” means Sheepshead Capital Partners, LLC, Sheepshead Management, LLC
and Dynathos Partners, L.P., collectively and individually.


“Employee Stock Incentive Plans” means the Company’s: (i) 1989 Stock Incentive
Plan, (ii) 1999 Long-Term Incentive Plan (Amended and Restated Through April 27,
2004, as amended), (iii) 2001 Long-Term Incentive Plan, as amended, (iv) 1989
Stock Incentive Plan, as amended, (v) Restricted Stock Inducement Plan for
Descap Employees, as amended, (vi) 2003 Directors’ Stock Plan, as amended, (vii)
2007 Incentive Compensation Plan and (viii) any amendments, replacements or new
plans, in each case, approved by the Board or any duly authorized committee
thereof, including, without limitation, any employee stock purchase plans;
provided that, all shares of Common Stock (or options, warrants or other rights
to purchase such shares of Common Stock) issued pursuant to such amendments,
replacements or new plans are either exempt from, or issued in compliance with
the requirements of Section 409A of the Code and the guidance thereunder.
 
 
 
 
 

 
A-4

--------------------------------------------------------------------------------


 
 
 
                “Employee Stock Options” means any stock options granted
pursuant to any Employee Stock Incentive Plan.
 
                                “Evaluation Date” has the meaning set forth in
Section 3.7(c).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.


“FATV Transaction” means the transactions described in the Form 8-K filed with
the SEC by the Company on May 6, 2008.


“Financial Statements” has the meaning set forth in Section 3.6(b).


“FINRA” means the Financial Industry Regulatory Authority.


“GAAP” has the meaning set forth in Section 3.6(b).


“Governmental Authority” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local, foreign or
supranational.


“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables and accrued
liabilities incurred in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vii) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (viii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (viii) above.
 
 
 
 

 
A-5

--------------------------------------------------------------------------------


 
 
 
 
                                “Insolvent” means, with respect to any Person
(i) the present fair saleable value of such Person’s assets is less than the
amount required to pay such Person’s total Indebtedness, (ii) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured or (iii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature.


“Intellectual Property” has the meaning set forth in Section 3.10.


“Investor Approvals” has the meaning set forth in Section 4.3(b).


“Key Employees”  means Lee Fensterstock, Robert Turner, Tim O’Connor, Robert
Fine, Joseph Mannello and Robert Tirschwell.


“Knowledge of the Company” means the actual knowledge of the officers of the
Company who have been designated in the Company Disclosure Letter as having
“Knowledge of the Company”.


“Liens” means any security interests, liens, claims, pledges, mortgages,
options, rights of first refusal, agreements, limitations on voting rights,
charges, easements, servitudes, encumbrances and other restrictions of any
nature whatsoever.


“Mast” has the meaning set forth in the preamble.


“Mast Confidentiality Agreement” means the confidentiality letter agreement
dated as of February 28, 2008 between Mast Capital Management, LLC and the
Company.


“Miscellaneous Permits” means all licenses, permits, certificates, franchises,
ordinances, registrations, qualifications, and other rights, privileges,
applications or authorizations filed with, granted or issued by any Governmental
Authority other than Regulatory Permits.


“Net Tangible Book Value” has the meaning set forth in Section 5.26.


“NYBCL” means the New York Business Corporation Law.


“Organizational Document” means, with respect to the Company or any Subsidiary,
any certificate or articles of incorporation, memorandum of association,
by-laws, partnership agreement, limited liability agreement, operating
agreement, trust agreement or other agreement, instrument or document governing
the affairs of the Company or such Subsidiary.


“Permitted Indebtedness” means (i) Indebtedness in existence on the date hereof,
and listed on Schedule 3.16 or permitted to be excluded from Schedule 3.16
pursuant to Section 3.16, (ii) additional Indebtedness incurred by the Company
or any Subsidiary for borrowed money, not to exceed, in the aggregate,
$1,000,000, provided that, the Company has Consolidated Cash Flow of at least
$5,000,000 for the Trailing Twelve Month Reference Period, (iii) Contingent
Obligations in existence on the date hereof, (iv) purchase money Indebtedness
incurred in connection with the acquisition, repair, improvement or construction
of any property, equipment or other asset of the Company or any of its
Subsidiaries, (v) securities inventory financing, (vi) any compensation related
loans, guarantees or other arrangements with employees of the Company or any of
its Subsidiaries, (vii) any Indebtedness incurred in the ordinary course of
business by the Company or any of its Subsidiaries as broker-dealer
participants, investment banks, brokerage firms, merchant banks and financial
advisory firms and (viii) any replacement or refinancing or any of the
Indebtedness described in clauses (i) through (vii) above.
 
 

 
A-6

--------------------------------------------------------------------------------


 
 
 
“Permitted Liens” means (i) Any Liens existing on the date hereof and
specifically disclosed in Schedule 3.16; (ii) Liens securing the Permitted
Indebtedness; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings and for which the Company maintains adequate reserves;
(iv) Liens to secure payment of workers’ compensation, employment insurance, old
age pensions, social security or other like obligations incurred in the ordinary
course of business; (v) Liens incurred in connection with the extension, renewal
or refinancing of indebtedness secured by Liens of the type described in clauses
(i) through (iv) above, provided that any extension, renewal or replacement Lien
shall be limited to the property (together with any accessions thereto and
proceeds thereof) encumbered by any such Lien and the amount of such Permitted
Lien does not exceed the amount of the lien extended, renewed or refinanced;
(vi) carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
like liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in good faith for
which adequate reserves have been established; (vii) pledges and deposits made
in the ordinary course of business in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations; and (viii)
easements, rights-of-way, restrictions and other similar encumbrances on the use
of real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company and the Subsidiaries.


“Person” means any individual, Business Entity, unincorporated association or
Governmental Authority.


“Preemptive Rights Agreement” has the meaning set forth in Section 2.4(d).


“Preferred Stock” means the preferred stock, par value $0.01 per share, of the
Company.


“Purchased Securities” has the meaning set forth in Section 2.1.


“Purchased Shares” has the meaning set forth in Section 2.1.


“Purchase Price” has the meaning set forth in Section 2.1.
 
 
 
 
 
A-7

--------------------------------------------------------------------------------


 
 

 
“Registration Statement” means a registration statement to be filed by the
Company pursuant to the Warrant Registration Rights Agreement.


“Regulatory Permits” means all licenses, permits, certificates, franchises,
ordinances, registrations, qualifications, and other rights, privileges,
applications or authorizations filed with, granted or issued by the Securities
Exchange Commission, any state securities or blue sky regulatory authority in
which the Company maintains offices, FINRA or any self-regulatory organization.


“Reimbursable Expenses” has the meaning set forth in Section 7.2(c).


“Requirement of Law” means any judgment, order (whether temporary, preliminary
or permanent), writ, injunction, decree, statute, rule, regulation, notice, law
or ordinance and shall also include any rules, regulations and interpretations
of any applicable self regulatory organizations including, without limitation,
FINRA.


“Restricted Stock” means any shares of Common Stock issued (i) in the form of a
Restricted Stock Award or (ii) upon the exercise of RSUs.


“Restricted Stock Award” means any award granted under an Employee Stock
Incentive Plan consisting of a direct issuance of restricted stock.


“Rights” has the meaning set forth in the Rights Agreement.


“Rights Agreement” means the Rights Agreement dated as of March 30, 1998 between
the Company and American Stock Transfer & Trust Company, as Rights Agent, as
amended.
 
“RSU” means a unit representing a right to purchase Restricted Stock that is
subject to an RSU Award.


“RSU Award” means an award granted under an Employee Stock Incentive Plan in the
form of RSUs.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at http://www.treas.gov/offices/
enforcement/ofac/programs/ or as otherwise published from time to time.


“Sanctioned Person” means (i) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/
eotffc/ofac/sdn/index.html, or as otherwise published from time to time, or (ii)
(A) an agency of the government of a Sanctioned Country, (B) an organization
controlled by a Sanctioned Country, or (C) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.


“Sarbanes-Oxley” has the meaning set forth in Section 3.7(a).
 
 
A-8

--------------------------------------------------------------------------------


 

 
“Schedules” means the Schedules to the Company Disclosure Letter.


“SEC” means the Securities and Exchange Commission.


“SEC Reports” has the meaning set forth in Section 3.6(a).


“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.


“Series B Preferred Stock” means the Series B Mandatory Redeemable Preferred
Stock, $1.00 par value per share, of the Company.


“Stock Purchase Rights” has the meaning set forth in Section 3.2(c).


“Subsidiary” means any Business Entity of which the Company (either alone or
through or together with one or more other Subsidiaries) (x) owns, directly or
indirectly, more than 50% of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such Business Entity, (y) is a general partner,
managing member, trustee or other Person performing similar functions or (z) has
control (as defined in Rule 405 under the Securities Act).


“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with respect to any Tax, including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.


“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including, but not limited to, any tax imposed under Subtitle A
of the Code and any net income, alternative or add-on minimum tax, gross income,
gross receipts, sale, bulk sales, use, real property, personal property, ad
valorem, value added, transfer, franchise, profits, license, withholding tax on
amounts paid, withholding, payroll, employment, excise severance, stamp, capital
stock, occupation, property, environmental or windfall profits tax, premium,
custom, duty or other tax or assessment), together with any interest, penalty,
addition to tax or additional amount thereto, imposed by any Governmental
Authority.


“Taxing Authority” means any Governmental Authority (domestic or foreign)
responsible for the imposition of any Tax.


“Trailing Twelve Month Reference Period” means for any date, the twelve calendar
month period ending on the calendar month immediately preceding such date.


“Transactions” means the sale and issuance of the Purchased Securities to Mast,
the execution and delivery of the Transaction Agreements and the consummation by
the Company of the transactions contemplated therein.
 
 

 
A-9

--------------------------------------------------------------------------------


 
 
                               “Transaction Agreements” means this Agreement,
the Company Disclosure Letter, the Certificate of Designations, the Warrant, the
Warrant Registration Rights Agreement, the Preemptive Rights Agreement and the
certificates delivered pursuant to Exhibit F.


“Warrant” has the meaning set forth in Section 2.1.


“Warrant Shares”  means the shares of the Company’s Common Stock issued upon
exercise of the Warrant.


“Warrant Registration Rights Agreement” means the Registration Rights Agreement
in substantially the form of Exhibit D hereto.
 
 
 
 
 
 
 
 
 
 
 
 

 



 
A-10 

--------------------------------------------------------------------------------

 
 